         Case 2:20-cv-00405-JCJ Document 6 Filed 04/15/20 Page 1 of 8



                  IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA


CHECKERS DRIVE-IN RESTAURANTS,                  CIVIL ACTION
               Plaintiff,

             v.

JIGNESH PANDYA,                                 NO.   20-405
                   Defendant.


                                 MEMORANDUM


Joyner, J.                                              April     15, 2020

      Presently before the Court is Plaintiff’s Motion for

Summary Judgment.      For the reasons that follow, the Motion will

be granted.

                            Factual Background

      This case concerns a motion to confirm an arbitration

award.   Plaintiff Checkers Drive-In Restaurants entered into

numerous franchise agreements with forty-five companies

controlled by Defendant Jignesh Pandya, thus permitting

Defendant’s companies to operate Checkers and Rally’s

restaurants.      (Pl. Motion for Summary Judgment, Doc. No. 4 at

7.)   The franchise agreements provided that certain disputes

would be resolved by arbitration and that the Federal

Arbitration Act (“FAA”) would govern.         (Id. at 7.)      After

Plaintiff submitted to the American Arbitration Association a

demand for arbitration arising from breaches of the franchise

                                      1
         Case 2:20-cv-00405-JCJ Document 6 Filed 04/15/20 Page 2 of 8



agreements, but before the final arbitration hearing, the

parties entered into a Settlement Agreement.          (Id. at 7-8.)     The

Settlement Agreement provides that Plaintiff may petition to

confirm the Consent Final Award of Arbitrator (“Consent Award”)

in Pennsylvania or Florida and that “the law of the jurisdiction

in which Checkers files the petition shall govern . . . .”

(Settlement Agreement, Doc. No. 1-2 at 11; Doc. No. 4 at 9.)

Then, the arbitrator entered the Consent Award on November 20,

2019, incorporated the provisions of the Settlement Agreement

into the Consent Award, and awarded $1,400,000.04 to Plaintiff.

(Doc. No. 4 at 6, 8; Consent Award of Arbitrator, Doc. No. 1-2

at 3.)   The parties then agreed to adjust the payment schedule

as set forth in the Amendment to the Settlement Agreement, which

provides that Defendant must make monthly payments through

January 10, 2021.      (Doc. No. 4 at 6, 8).

     Defendant made the initial payment of $116,666.67 but did

not make the January 10, 2020 payment or the February 10, 2020

payment, each of which total $56,666.67, and has not otherwise

paid since.    (Id. at 8).     Plaintiff filed a petition to confirm

the Consent Award in this Court on January 23, 2020, (id. at 6),

and filed this Motion on February 13, 2020.          Defendant has not

responded to Plaintiff’s filings or otherwise made an appearance

in this case before this Court.        Plaintiff requests that we

confirm the Consent Award and enter judgment in favor of

                                      2
       Case 2:20-cv-00405-JCJ Document 6 Filed 04/15/20 Page 3 of 8



Plaintiff for $1,283,333.37, which is the remaining amount that

Defendant owes to Plaintiff pursuant to the Consent Award; costs

of $569.00; prejudgment interest at six-percent per annum; and

post-judgment interest at the rate that 28 U.S.C. § 1961

provides.   (Id. at 6-7.)

                                Analysis

                       Jurisdiction and Venue

     Subject matter jurisdiction is proper under 28 U.S.C. §

1332(a)(1), as Plaintiff and Defendant are citizens of different

states and the amount in controversy exceeds $75,000.          §

1332(a)(1).   (See also Doc. No. 4 at 8.)

     When parties to an arbitration agree that a certain Court

may enforce a prospective arbitration award, that Court, upon a

petition to confirm the award, has personal jurisdiction over

the non-movant.   PMA Capital Ins. Co. v. Platinum Underwriters

Bermuda, Ltd., 659 F. Supp. 2d 631, 635 (E.D. Pa. 2009), aff’d,

400 F. App’x 654 (3d Cir. 2010).        See also Greenwich Ins. Co. v.

Goff Grp., Inc., 159 F. App’x 409, 411–12 (3d Cir. 2005).             Here,

because the parties agreed that Courts located in Pennsylvania

may enforce this award, (Doc. No. 1-2 at 11; Doc. No. 4 at 9),

we have personal jurisdiction over Defendant.

                            Legal Standard

     To obtain summary judgment, a movant must show “that there

is no genuine dispute as to any material fact and the movant is

                                    3
         Case 2:20-cv-00405-JCJ Document 6 Filed 04/15/20 Page 4 of 8



entitled to judgment as a matter of law.”          Fed. R. Civ. P.

56(a).   Disputes about “material” facts are those that “might

affect the outcome of the suit under the governing law.”

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).                  Once

the movant meets its initial burden, the nonmoving party must

then “go beyond the pleadings and come forward with specific

facts showing that there is a genuine issue for trial.”             Santini

v. Fuentes, 795 F.3d 410, 416 (3d Cir. 2015) (quoting Matsushita

Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587

(1986)) (internal citations omitted) (emphasis omitted).                A

“genuine” dispute exists if the non-movant establishes evidence

“such that a reasonable jury could return a verdict” in their

favor.   Anderson, 477 U.S. at 248.        “The court must review the

record ‘taken as a whole.’”       Reeves v. Sanderson Plumbing

Prods., 530 U.S. 133, 150 (2000) (quoting Matsushita, 475 U.S.

at 587)).    At summary judgment, we must view the evidence and

draw all inferences “in the light most favorable to the party

opposing the motion.”      Matsushita, 475 U.S. at 587 (quoting

United States v. Diebold, Inc., 369 U.S. 654, 655 (1962)).                  See

also Horsehead Indus., Inc. v. Paramount Commc’ns, Inc., 258

F.3d 132, 140 (3d Cir. 2001).

                 Request to Confirm the Consent Award

     Several principles guide our analysis of whether to confirm

the Consent Award.      Generally, Courts are constrained to affirm

                                      4
          Case 2:20-cv-00405-JCJ Document 6 Filed 04/15/20 Page 5 of 8



arbitration consent awards.        First Options of Chicago, Inc. v.

Kaplan, 514 U.S. 938, 942 (1995); Intellisystem, LLC v. McHenry,

2019 WL 2715373, at *2 (E.D. Pa. June 26, 2019); Morgan Stanley

Smith Barney LLC v. Walker, 2018 WL 2561062, at *5 (E.D. Pa.

June 1, 2018).      See also 9 U.S.C. § 9.      However, in narrow

circumstances, Courts may vacate or modify arbitration consent

awards.     Id.; McHenry, 2019 WL 2715373, at *2.         A Court may

vacate an award upon the following circumstances:

     (1) where the award was procured by corruption, fraud, or
     undue means;
     (2) where there was evident partiality or corruption in the
     arbitrators . . . ;
     (3) where the arbitrators were guilty of misconduct in
     refusing to postpone the hearing, . . . or in refusing to
     hear evidence pertinent and material . . . ; or of any
     other misbehavior by which the rights of any party have
     been prejudiced; or
     (4) where the arbitrators exceeded their powers, or so
     imperfectly executed them that a mutual, final, and
     definite award . . . was not made.

9 U.S.C. § 10(a).       See also McHenry, 2019 WL 2715373, at *2.

Courts have also vacated arbitration awards upon a finding of

“manifest disregard” by arbitrators in their treatment of the

underlying law – a standard that allows a Court to vacate an

award upon determining that “there is ‘absolutely no support at

all in the record justifying the arbitrator’s determinations.’”

Id. at *3.

     Additionally, a Court may modify or correct an award when

at least one of the following circumstances arises: (1) there is


                                       5
         Case 2:20-cv-00405-JCJ Document 6 Filed 04/15/20 Page 6 of 8



an “evident material” mistake or miscalculation; (2) the award

concerns a material matter that was not submitted to the

arbitrator; or (3) “the award is imperfect in matter of form not

affecting the merits . . . .”        9 U.S.C. § 11.     See also McHenry,

2019 WL 2715373, at *3.

      Lastly, under § 9 of the FAA, a party to an arbitration may

apply to a Court to confirm the award within one year after the

arbitrator issued the award.        9 U.S.C. § 9.

      Here, Plaintiff filed a petition on January 23, 2020 to

confirm the November 20, 2019 Consent Award pursuant to the FAA,

(Doc. No. 1 at 1), and filed a Motion for Summary Judgment on

February 13, 2020 after Defendants failed to respond, (Doc. No.

4).   Thus, Plaintiff’s application to this Court is timely

because Plaintiff applied to this Court to enforce the Consent

Award well within one year of the November 2019 Consent Award.

See 9 U.S.C. § 9.      Additionally, there is no evidence or

argument that the arbitrator failed to consider the record, the

parties’ Settlement Agreement, or governing law, so we may not

vacate or modify the Consent Award.         See Walker, 2018 WL

2561062, at *5.     Further, there are no disputes of material

facts.   Accordingly, we must confirm the Consent Award, and we

enter judgment in favor of Plaintiff and against Defendant for

$1,283,333.37 in accordance with the Consent Award.



                                      6
       Case 2:20-cv-00405-JCJ Document 6 Filed 04/15/20 Page 7 of 8



                    Request for Interest and Costs

     Under the FAA, a Court confirming an arbitration award may

grant prejudgment interest as from the date of the award until

judgment.   See Sun Ship, Inc. v. Matson Navigation Co., 785 F.2d

59, 63 (3d Cir. 1986).    Prejudgment interest accrues at the rate

of six-percent per annum under Pennsylvania law.         41 P.S. § 202;

InterDigital Commc’ns Corp. v. Fed. Ins. Co., 607 F. Supp. 2d

718, 720 n.6 (E.D. Pa. 2009).      The FAA applies here, (Doc. No. 1

at 1), and the Consent Award, by incorporating the Settlement

Agreement, provides that Pennsylvania law applies in this

action, (Doc. No. 1-2 at 3, 11; Doc. No. 4 at 8, 9).          Thus, we

grant prejudgment interest at the rate of six-percent per annum

on the unpaid portion of the Consent Award from the date of the

Consent Award, November 20, 2019, until the date of this

judgment.

     Plaintiff requests post-judgment interest pursuant to 28

U.S.C. § 1961.    § 1961 provides for District Courts to award

post-judgment interest on monetary judgments in civil cases.          28

U.S.C. § 1961(a).    Specifically, in this jurisdiction, § 1961

provides for post-judgment interest in cases concerning

confirmation of an arbitration monetary award.         McHenry, 2019 WL

2715373, at *5.    Thus, we grant post-judgment interest,

according to the rate calculation that § 1961(a) provides, from

the date of this judgment until payment.        § 1961(a).

                                    7
       Case 2:20-cv-00405-JCJ Document 6 Filed 04/15/20 Page 8 of 8



     Plaintiff requests $590 in costs to cover the expenses of

the filing fee and service.     (Doc. No. 4 at 9.)      Rule 54(d)(1)

allows Courts to award costs upon a petition to confirm an

arbitration award.    Fed. R. Civ. P. 54(d)(1).       See also McHenry,

2019 WL 2715373, at *5.     With this backdrop in mind, we grant

Plaintiff’s request for $590.00 in costs.

                               Conclusion

     We grant Plaintiff’s Motion for Summary Judgment.          An

appropriate Order follows.




                                    8
